The appeal from the order entered June 15, 1915, is dismissed, with ten dollars costs and disbursements, upon the ground that the defendant having availed itself of the order and proceeded with the examination has waived the right to appeal. The order entered January 10, 1916, is affirmed, with ten dollars costs and disbursements, without prejudice to a motion by defendant for a further modification of the order for the examination if so advised. Held, that on the testimony given before the referee we cannot say that the Special Term erred in construing the order for examination as modified. All concurred.